               Case 21-54892-wlh                  Doc 1         Filed 06/29/21 Entered 06/29/21 17:18:49                                Desc Main
                                                                Document      Page 1 of 18

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                        Chapter you are filing under:

                                                                               Chapter 7
                                                                               Chapter 11
                                                                               Chapter 12
                                                                               Chapter 13                                     Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Stephen                                                          Tammy
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Barry                                                            Lynn
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your        Lowit                                                            Lowit
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-4245                                                      xxx-xx-9975
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
               Case 21-54892-wlh               Doc 1        Filed 06/29/21 Entered 06/29/21 17:18:49                             Desc Main
                                                            Document      Page 2 of 18
Debtor 1   Stephen Barry Lowit
Debtor 2   Tammy Lynn Lowit                                                                          Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have       I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 1023 Colonnade Way
                                 Alpharetta, GA 30004
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Fulton
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                       Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                      I have another reason.                                        I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
               Case 21-54892-wlh               Doc 1         Filed 06/29/21 Entered 06/29/21 17:18:49                                Desc Main
                                                             Document      Page 3 of 18
Debtor 1    Stephen Barry Lowit
Debtor 2    Tammy Lynn Lowit                                                                             Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                              Chapter 7
                                  Chapter 11
                                  Chapter 12
                                  Chapter 13


8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for           No.
     bankruptcy within the
     last 8 years?                Yes.
                                             District                                  When                            Case number
                                             District                                  When                            Case number
                                             District                                  When                            Case number



10. Are any bankruptcy            No
    cases pending or being
    filed by a spouse who is      Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                             Debtor      Innovative Working Solutions, Inc.                           Relationship to you        Affiliate
                                                         Northern District of
                                             District    Georgia                       When     7/01/21               Case number, if known      19-61842
                                             Debtor      iSymmetry, Inc.                                              Relationship to you        Affiliate
                                                         Northern District of
                                             District    Georgia                       When     7/31/19               Case number, if known      19-61843


11. Do you rent your              No.        Go to line 12.
    residence?
                                  Yes.       Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                        this bankruptcy petition.




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               Case 21-54892-wlh                 Doc 1         Filed 06/29/21 Entered 06/29/21 17:18:49                             Desc Main
                                                               Document      Page 4 of 18
Debtor 1    Stephen Barry Lowit
Debtor 2    Tammy Lynn Lowit                                                                               Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time       No.       Go to Part 4.
    business?
                                    Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?

     For a definition of small
                                    No.       I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).             No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                               Code.

                                    Yes.      I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                    Yes.      I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                    No.
    alleged to pose a threat        Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
               Case 21-54892-wlh                  Doc 1        Filed 06/29/21 Entered 06/29/21 17:18:49                            Desc Main
                                                               Document      Page 5 of 18
Debtor 1    Stephen Barry Lowit
Debtor 2    Tammy Lynn Lowit                                                                           Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check        I received a briefing from an approved credit                I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your               I certify that I asked for credit counseling                 I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                        I am not required to receive a briefing about              I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                              Incapacity.                                              Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                              Disability.                                              Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                              Active duty.                                             Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
               Case 21-54892-wlh               Doc 1        Filed 06/29/21 Entered 06/29/21 17:18:49                                  Desc Main
                                                            Document      Page 6 of 18
Debtor 1    Stephen Barry Lowit
Debtor 2    Tammy Lynn Lowit                                                                              Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                            No. Go to line 16b.
                                            Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                            No. Go to line 16c.
                                            Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under          No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that         Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
                                           are paid that funds will be available to distribute to unsecured creditors?
     after any exempt
     property is excluded and
     administrative expenses                No
     are paid that funds will
     be available for                       Yes
     distribution to unsecured
     creditors?

18. How many Creditors do         1-49                                           1,000-5,000                                25,001-50,000
    you estimate that you
    owe?                          50-99                                          5001-10,000                                50,001-100,000
                                  100-199                                        10,001-25,000                              More than100,000
                                  200-999

19. How much do you               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your assets to       $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    be worth?
                                  $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

20. How much do you               $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your liabilities     $50,001 - $100,000                                                                         $1,000,000,001 - $10 billion
    to be?                                                                        $10,000,001 - $50 million
                                  $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Stephen Barry Lowit                                           /s/ Tammy Lynn Lowit
                                 Stephen Barry Lowit                                               Tammy Lynn Lowit
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     June 29, 2021                                     Executed on     June 29, 2021
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
              Case 21-54892-wlh                  Doc 1           Filed 06/29/21 Entered 06/29/21 17:18:49                           Desc Main
                                                                 Document      Page 7 of 18
Debtor 1   Stephen Barry Lowit
Debtor 2   Tammy Lynn Lowit                                                                               Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ G. Frank Nason, IV                                             Date         June 29, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                G. Frank Nason, IV 535160
                                Printed name

                                Lamberth, Cifelli, Ellis & Nason, P.A.
                                Firm name

                                6000 Lake Forrest Drive, NW
                                Ste. 435
                                Atlanta, GA 30328
                                Number, Street, City, State & ZIP Code

                                Contact phone     404-262-7373                               Email address         fnason@lcenlaw.com
                                535160 GA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
             Case 21-54892-wlh                        Doc 1          Filed 06/29/21 Entered 06/29/21 17:18:49       Desc Main
                                                                     Document      Page 8 of 18




                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
            Stephen Barry Lowit
 In re      Tammy Lynn Lowit                                                                         Case No.
                                                                                   Debtor(s)         Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: June 29, 2021                                                    /s/ Stephen Barry Lowit
                                                                        Stephen Barry Lowit
                                                                        Signature of Debtor

 Date: June 29, 2021                                                    /s/ Tammy Lynn Lowit
                                                                        Tammy Lynn Lowit
                                                                        Signature of Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 21-54892-wlh   Doc 1   Filed 06/29/21 Entered 06/29/21 17:18:49   Desc Main
                                Document      Page 9 of 18


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         AGR Funding, Inc.
                         100 Metroplex Drive
                         Suite 202
                         Edison, NJ 08817



                         American Express
                         P.O. Box 1270
                         Newark, NJ 07101-1270



                         American Express
                         P.O. Box 297804
                         Fort Lauderdale, FL 33329



                         Anita Botchway
                         16694 Periscope Place
                         Dumfries, VA 22026



                         AT&T Mobility
                         PO Box 6463
                         Carol Stream, IL 60197-6493



                         AT&T/Bankruptcy
                         PO Box 769
                         Arlington, TX 76004



                         Atlanta Accountants
                         3690 Clubland Drive
                         Marietta, GA 30068



                         Aubrey Thrasher, LLC
                         1170 Peachtree Street, NE
                         Suite 1925
                         Atlanta, GA 30309



                         Automated Collection Services
                         2802 Opreyland Drive
                         Nashville, TN 37214
Case 21-54892-wlh   Doc 1    Filed 06/29/21 Entered 06/29/21 17:18:49   Desc Main
                            Document      Page 10 of 18



                     Bullhorn
                     100 Summer Street
                     17th Floor
                     Boston, MA 02110



                     C2C Resources/iSolvers
                     50 S. Belcher Rd Ste 106
                     Clearwater, FL 33765-3949



                     Cambay Consulting, LLC
                     1838 Snake River Road
                     Suite A
                     Katy, TX 77449



                     Capital Info Group
                     1400 Corporate Drive
                     Suite 140
                     Irving, TX 75038



                     Caprus IT Inc.
                     5750 Genesis Ct., Ste. 135
                     Frisco, TX 75034



                     CareerBuilder
                     13047 Collection Center Drive
                     Chicago, IL 60693



                     Children's Diagnostic Imaging
                     P.O. 1205
                     Indianapolis, IN 46206



                     Cohen Pollock Merlin Turner
                     3350 Riverside Parkway
                     Suite 1600
                     Atlanta, GA 30339
Case 21-54892-wlh   Doc 1    Filed 06/29/21 Entered 06/29/21 17:18:49   Desc Main
                            Document      Page 11 of 18



                     Colorado Dept. of Revenue
                     Bankruptcy Section
                     P.O. Box 17087
                     Denver, CO 80217-0087



                     Comcast
                     P.O. Box 530098
                     Atlanta, GA 30353-0098



                     Confiminds LLC
                     13800 Coppermine Road
                     Herndon, VA 20171



                     Data Warehouse Labs, Inc.
                     1001 Durham Ave., Ste. 306
                     South Plainfield, NJ 07080



                     Donato Technologies, Inc.
                     12100 Ford Road, Ste. B285
                     Dallas, TX 75234



                     Ellianse, LLC
                     2802 Juan Street
                     #25
                     San Diego, CA 92110



                     Enterprise Integrated Solution
                     12101 Old Pine Way
                     Herndon, VA 20171



                     EPR Creations, LLC
                     PO Box 1333
                     Franklin, TN 37065



                     First Consulting Group
                     4280 Old William Penn Hwy
                     Monroeville, PA 15146
Case 21-54892-wlh   Doc 1    Filed 06/29/21 Entered 06/29/21 17:18:49   Desc Main
                            Document      Page 12 of 18



                     Freedom Mortgage
                     P.O. Box 619063
                     Dallas, TX 75261-9063



                     Galaxy i Technology
                     12300 N Northside Blvd. #103
                     Scottsdale, AZ 85260



                     Georgia Department of Revenue
                     Bankruptcy Section
                     PO Box 161108
                     Atlanta, GA 30321



                     Giarmarco, Mullins & Horton
                     Tenth Floor Columbia Center
                     101 West Big Beaver Rd
                     Troy, MI 48084-5280



                     GPI Parkside, LP
                     5601 Granite Parkway
                     Suite 800
                     Plano, TX 75024



                     Granite Telecommunications
                     100 Newport Ave Ext.
                     Quincy, MA 02171



                     Hallmark Global Technologies
                     200 Motor Parkway, Suite D-26
                     Hauppauge, NY 11788



                     Harris & Harris, Ltd.
                     111 West Jackson Blvd.
                     Suite 400
                     Chicago, IL 60604



                     HCL Global Systems Inc.
                     24543 Indoplex Circle, Suite 2
                     Farmington, MI 48335
Case 21-54892-wlh   Doc 1    Filed 06/29/21 Entered 06/29/21 17:18:49   Desc Main
                            Document      Page 13 of 18



                     Houzzle Financial, Inc.
                     3625 Brookside Parkway
                     Suite 450
                     Alpharetta, GA 30022



                     Innovative Working Solutions
                     1023 Colonnade Way
                     Alpharetta, GA 30004



                     Internal Revenue Service
                     401 W. Peachtree St.
                     Stop-334D
                     Atlanta, GA 30308



                     iSymmetry, Inc
                     1023 Colonnade Way
                     Alpharetta, GA 30004



                     iSymmetry, Inc.
                     2204 Justin Trail
                     Suite 2
                     Alpharetta, GA 30004



                     Jaffe & Asher LLP
                     600 Third Avenue
                     New York, NY 10016



                     King Green
                     1631 Gibbs Drive
                     Gainesville, GA 30507



                     Krea Technnology
                     4701 Patrick Henry Drive
                     Bldg 25 Ste A
                     Santa Clara, CA 95054
Case 21-54892-wlh   Doc 1    Filed 06/29/21 Entered 06/29/21 17:18:49   Desc Main
                            Document      Page 14 of 18



                     La Cantera Retail LP
                     The Shops at La Cantera
                     SDS-12-2532; PO Box 86
                     Minneapolis, MN 55486



                     Lefkoff Rubin Gleason & Russo
                     5555 Glenridge Connector
                     Suite 900
                     Atlanta, GA 30342



                     Liberte Law
                     P.O. Box 2189
                     Edison, NJ 08818



                     LinkedIn Corporation
                     1000 West Maude Avenue
                     Sunnyvale, CA 94085



                     Luke Pool Service, Inc.
                     125 Enterprise Drive
                     #D
                     Cumming, GA 30040



                     Mail Finance
                     Dept. 3682
                     PO Box 123682
                     Dallas, TX 75312-3682



                     Maris, LLC
                     4920 Atlanta Hwy #330
                     Alpharetta, GA 30004



                     Matecun, Thomas & Olson
                     43570 Garfield
                     Suite 101
                     Clinton Township, MI 48038
Case 21-54892-wlh   Doc 1    Filed 06/29/21 Entered 06/29/21 17:18:49   Desc Main
                            Document      Page 15 of 18



                     MERS
                     P.O. Box 2026
                     Flint, MI 48501-2026



                     Michaelangelo's
                     2204 Justin Trail Ste 1
                     Alpharetta, GA 30004



                     Mickey's Pools
                     216 Mayflower Drive
                     Woodstock, GA 30188



                     Miracle Software Systems, Inc.
                     45625 Grand River Ave
                     Novi, MI 48374



                     Monster Worldwide Inc
                     PO Box 90364
                     Chicago, IL 60696-0364



                     Nationwide Credit, Inc.
                     P.O. Box 15130
                     Wilmington, DE 19850



                     Ocala Health
                     Attn: Patient Records
                     P.O. Box 406549
                     Atlanta, GA 30384



                     On Deck Capital, Inc.
                     901 N. Stuart Street
                     Suite 700
                     Arlington, VA 22203



                     Pro-Tek Consulting, Inc.
                     21300 Victory Blvd Ste 240
                     Woodland Hills, CA 91367
Case 21-54892-wlh   Doc 1    Filed 06/29/21 Entered 06/29/21 17:18:49   Desc Main
                            Document      Page 16 of 18



                     QuickBooks Online (Intuit)
                     c/o Corporations Service Co
                     40 Technology Pkwy Ste 300
                     Norcross, GA 30092



                     Retirement Plan Administrators
                     780 Johnson Ferry Road
                     Ste. 375
                     Atlanta, GA 30342



                     Salmon Consulting, LLC
                     c/o Reg Agt Susan Grissom
                     6525 Dressage Crossing
                     Cumming, GA 30040



                     Sawnee EMC
                     543 Atlanta Highway
                     Cumming, GA 30040



                     Seyfarth Shaw, LLP
                     1075 Peachtree Street
                     Suite 2500
                     Atlanta, GA 30309-1500



                     Springahead.com
                     795 Folsom Street
                     San Francisco, CA 94107



                     Sterling
                     P.O. Box 102255
                     Pasadena, CA 91189-2255



                     Sunera Technologies
                     631 E. Big Beaver Road
                     #109
                     Troy, MI 48083
Case 21-54892-wlh   Doc 1    Filed 06/29/21 Entered 06/29/21 17:18:49   Desc Main
                            Document      Page 17 of 18



                     Talentwise
                     PO Box 3876
                     Seattle, WA 98124-3826



                     The Decker Law Firm
                     1102 Springdale Road
                     Atlanta, GA 30306



                     The Hartford
                     PO Box 660916
                     Dallas, TX 75266



                     Top Turf
                     Attn: Collections
                     P.O. Box 866
                     Lawrenceville, GA 30046



                     Transworld Systems, Inc
                     500 Virginia Drive
                     Suite 514
                     Fort Washington, PA 19034



                     Trinity Consulting Group, Inc.
                     31500 W. 13 Mile Road
                     Suite 48334
                     Farmington, MI 48334



                     Truist Bank
                     c/o C T Corporation System
                     289 S. Culver Street
                     Lawrenceville, GA 30046-4805



                     U-Haul MCO 863
                     11300 Highway 92
                     Woodstock, GA 30188



                     U-Haul MCO 863
                     11300 Highway 92
                     Woodstock, GA 30004
Case 21-54892-wlh   Doc 1    Filed 06/29/21 Entered 06/29/21 17:18:49   Desc Main
                            Document      Page 18 of 18



                     Virinchi Technologies, Ltd.
                     266 Fermwood Avenue
                     Edison, NJ 08837



                     Warren Averett
                     Attn: ATTP
                     2500 Acton Road
                     Birmingham, AL 35243



                     WellStar Health System
                     805 Sandy Plains Road
                     Marietta, GA 30066



                     White Columns HOA
                     Attn: Donna Brazil
                     500 Sugarmill Road #200B
                     Atlanta, GA 30350



                     Xenon Infotech Inc
                     2 Kilmer Road
                     Edison, NJ 08817



                     Xtrac, IT
                     8801 JM Keynes Drive Ste 410
                     Charlotte, NC 28262
